
	

114 HR 4058 IH: Obamacare Full Disclosure Act
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4058
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Shuster (for himself, Mr. Jones, Mr. Graves of Missouri, Mr. Massie, Mr. Duncan of Tennessee, Mr. Kelly of Pennsylvania, Mr. Abraham, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require that in cases of health insurance coverage cancelled pursuant to requirements under the
			 Patient Protection and Affordable Care Act cancellation notices provided
			 to enrollees include a statement such cancellation is because of such Act.
	
	
 1.Short titleThis Act may be cited as the Obamacare Full Disclosure Act. 2.Health insurance coverage cancellation noticesBeginning 30 days after the date of the enactment of this Act, in the case of a cancellation notice form provided by the Centers for Medicare & Medicaid Services for use as a template form for a cancellation notice to be used by a group health plan or a health insurance issuer offering health insurance coverage in the group or individual market (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)) to notify enrollees of such plan or coverage is being cancelled, if such cancellation is because the plan or coverage does not meet the requirements applied to such a plan or coverage pursuant to title I of the Patient Protection and Affordable Care Act or because of financial losses incurred by the sponsor of such plan or such issuer because of such requirements, such template form shall include a statement that such plan or coverage was cancelled because of the Patient Protection and Affordable Care Act. The references in the previous sentence to a group health plan and to a health insurance issuer offering health insurance coverage in the group or individual market shall be applied as including a reference to a qualified nonprofit health insurance issuer offering a qualified health plan under the CO–OP program under section 1322 of the Patient Protection and Affordable Care Act (42 U.S.C. 18042).
		
